PER CURIAM.
In this direct criminal appeal, we affirm as to the two issues raised without discussion. However, as in Woods v. State, 98-1955, - So.2d -, 1999 WL 162971 (Fla. 1st DCA Mar.26, 1999), 1999 WL 162971, we certify the following question to the supreme court, as one of great public importance:
DOES THE PRISON RELEASEE REOFFENDER PUNISHMENT ACT, CODIFIED AS SECTION 775.082(8), FLORIDA STATUTES (1997), VIOLATE THE SEPARATION OF POWERS CLAUSE OF THE FLORIDA CONSTITUTION?
AFFIRMED.
MINER, WEBSTER and LAWRENCE, JJ., CONCUR.